Citation Nr: 1210097	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for tinnitus.

2.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran had active duty from April 1958 to April 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to an initial rating greater than 10 percent for bilateral hearing loss is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum evaluation for bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In an August 2007 rating decision, the RO granted service connection for bilateral tinnitus, and assigned a 10 percent disability rating under Diagnostic Code 6260.  38 C.F.R. § 4.87.  In September 2007, the 

Veteran's notice of disagreement to the rating assigned for his service-connected tinnitus.  A statement of the case with regard to this issue was provided in February 2008, and the Veteran appealed the decision to the Board.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum rating allowed for tinnitus under the applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As such, a higher schedular rating cannot be granted at any time during the appeal period, and the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Fenderson v. West, 12 Vet. App. 119 (1999).  

Although VA has statutory and regulatory notice and duty to assist provisions, these provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 



ORDER

An initial evaluation in excess of 10 percent for service-connected bilateral tinnitus, is denied.


REMAND

The Veteran also seeks entitlement to an initial rating greater than 10 percent for bilateral hearing loss.  The Board finds that additional development must be conducted before this claim can be properly adjudicated.  

Specifically, the Veteran should be afforded a new VA audiological examination to determine the current severity of his bilateral hearing loss.  In making this determination, the Board acknowledges that the Veteran was provided with a VA audiological examination in June 2007; however, this examination report is now nearly five years old and does not contemplate the Veteran's recent contentions regarding the current severity of his symptomatology.  In correspondence dated in February 2009, the Veteran reported being unable to hear phone calls, knocks at his door, and conversations with his spouse.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the June 2007 VA audiological examiner did not describe any of the functional effects of the Veteran's bilateral 

hearing loss in the final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be scheduled for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The examiner must be provided with and review the Veteran's claims folder in conjunction with the examination.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, must be conducted.  The examiner must specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  The examiner must also specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


